COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 JAMARI CARTER,                                   §
                                                                No. 08-19-00018-CR
                              Appellant,          §
                                                                   Appeal from the
 v.                                               §
                                                             371st Judicial District Court
                                                  §
 THE STATE OF TEXAS,                                          Of Tarrant County, Texas
                                                  §
                               Appellee.                          (TC# 1508284D)
                                                  §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment of conviction. We therefore reform the judgment of conviction to state that Appellant

pleaded “not true” to the petition to adjudicate, and that any “Terms of Plea Bargain” were not

applicable. The remainder of the judgment is affirmed. This decision shall be certified below

for observance.

       IT IS SO ORDERED THIS 11TH DAY OF DECEMBER, 2019.


                                             JEFF ALLEY, Chief Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.